FIRST Amendment to LOAN AND SECURITY AGREEMENT

     THIS FIRST AMENDMENT to Loan and Security Agreement ("Amendment") is made
and entered into as of May 6, 2004 by and among SUN HEALTHCARE GROUP, INC., a
Delaware corporation (the "Company"), and each direct or indirect Subsidiary of
the Company identified on the signature pages of this Amendment as a borrower
(collectively, "Borrowers"), the financial institution(s) listed on the
signature pages hereof, and their respective successors and assignees (each, a
"Lender" and, collectively, "Lenders"), and CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company (in its individual capacity as a Lender,
"CapitalSource", and in its capacity as collateral agent, "Collateral Agent").



R E C I T A L S

     WHEREAS, Borrowers, the Company, Lenders and Collateral Agent entered into
that certain Loan and Security Agreement (the "Loan and Security Agreement"),
dated as of September 5, 2003, as amended by those certain post-closing letter
agreements dated as of September 5, 2003 (the "First Letter Agreement"), dated
as of November 5, 2003 (the "Second Letter Agreement"), dated as of January 21,
2004 (the "Third Letter Agreement"), dated as of January 22, 2004 (the "Fourth
Letter Agreement"), and dated as of March 2, 2004 (the "Fifth Letter
Agreement"), all such post-closing letter agreements among Borrowers, Collateral
Agent, and Lenders (the Loan and Security Agreement, as amended by the First
Letter Agreement, the Second Letter Agreement, the Third Letter Agreement, the
Fourth Letter Agreement and the Fifth Letter Agreement, the "Loan Agreement").
All capitalized terms used in this Amendment and not otherwise defined herein
shall have the same meanings assigned to such terms in the Loan Agreement; and

     WHEREAS, Collateral Agent and Lenders have agreed to modify and amend the
Loan Agreement to require a different amount of funds to be paid into the
accounts under the Lockbox Agreements.

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby amend the Loan Agreement as
follows:

Lockbox Accounts

.


 



The phrase in Section 2.4(A)(4) of the Loan Agreement, providing, "that at all
times after the date that is sixty (60) days after the Closing Date, at least
ninety percent (90%) of the Borrowing Base shall be paid directly through
accounts under Lockbox Agreements" is hereby deleted in its entirety and is
replaced, after the date hereof, with the phrase "that at all times after the
date hereof, at least eighty percent (80%) of the Accounts shall be paid
directly through accounts under Lockbox Agreements".
 

Notwithstanding Section 1(a) of this Amendment, if an Event of Default has
occurred and is continuing, one-hundred percent (100%) of the Accounts shall be
paid directly through accounts under Lockbox Agreements until such time as
determined by Collateral Agent or, if such Event of Default specifies a cure
period, until such Event of Default has been cured.

1

--------------------------------------------------------------------------------



Ratification

. Except as expressly modified by this Amendment, each and every covenant,
warranty and other provision of the Notes and the other Loan Documents is hereby
ratified and reaffirmed (as though restated in this Amendment as of the date
hereof) and shall remain in full force and effect. This Amendment is not
intended and shall in no way act as a novation of the Loans or a release,
relinquishment, alteration or reissue of the liens and security interests
securing the payment of the Notes.


 



Release

.



(a) As of the date hereof, each of the Borrowers and the Company, for themselves
and their successors and assigns (collectively, the "Borrower Parties") hereby
fully and forever releases, discharges and acquits each of the Lenders, the
Collateral Agent and their parent, subsidiary, affiliate and predecessor
corporations, and their respective past and present officers, directors,
shareholders, partners, attorneys, legal representatives, agents and employees,
and their successors, heirs and assigns and each of them, of and from and
against any and all claims, demands, obligations, duties, liabilities, damages,
expenses, indebtedness, debts, breaches of contract, duty or relationship, acts,
omissions, misfeasance, malfeasance, causes of action, sums of money, accounts,
compensation, contracts, controversies, promises, damages, costs, losses and
remedies therefor, choses in action, rights of indemnity or liability of any
type, kind, nature, description or character whatsoever, and irrespective of
how, why or by reason of what facts, whether liquidated or unliquidated, known
or unknown, to any of the Borrowers (collectively, "Claims"), which any of such
Borrower Parties may now have against any of said persons, firms or entities, by
reason of, arising out of or based upon conduct, events or occurrences on or
before the date hereof relating to: (i) any of the Loans or the Loan Documents;
(ii) the review, approval or disapproval of any and all documents, instruments,
projections, advances, estimates, plans, specifications, drawings and all other
items submitted to any of the Lenders or Collateral Agent in connection with the
Loans or the Loan Documents; (iii) the disbursements of funds under the Loan
Documents; (iv) the amendment or modification of the Loan Agreement made
pursuant to this Amendment; (v) any Lender's or Collateral Agent's acts,
statements, conduct, representations and omissions made in connection with the
Loans or Loan Documents and any amendment or modification relating thereto; or
(vi) any fact, matter, transaction or event relating as of the date hereof,
provided that nothing contained herein shall be deemed a release of any Lender's
or Collateral Agent's obligations under this Amendment or (to the extent first
arising and accruing after the date hereof) the Loan Agreement, as modified.

(b) Each of the Borrower Parties represents and warrants that it has not
heretofore assigned or transferred, or purported to assign or to transfer, to
any person or entity any matter released hereunder or any portion thereof or
interest therein, and each of the Borrower Parties agrees, jointly and
severally, to indemnify, defend and hold the parties set forth hereinabove
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer.



(c) It is hereby further understood and agreed that the acceptance of delivery
of this release by the parties released hereby shall not be deemed or construed
as an admission of liability of any nature whatsoever arising from or related to
the subject of the within release.

2

--------------------------------------------------------------------------------



(d) Each of the Borrower Parties hereby agrees, represents and warrants that it
has had advice of counsel of its own choosing in negotiations for and the
preparation of this Amendment, including the foregoing release and waivers, that
it has read the provisions of this Amendment, including the foregoing release
and waivers, that it has had the foregoing release and waivers fully explained
by such counsel, and that it is fully aware of its contents and legal effect.
 



Entire Agreement

. This Amendment, the Loan Documents and the exhibits attached thereto
constitute the entire agreement of the Company, Collateral Agent, the Borrowers
and Lenders concerning the transactions contemplated by this Amendment and
supersede and cancel any and all previous negotiations, arrangements,
agreements, understandings or letters of interest or intent.


 





Governing Law

. This Amendment shall be governed by, and construed in accordance with, the law
of the State of New York


 



Counterparts

. This Amendment may be executed via telecopier or facsimile transmission in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all of which counterparts together shall constitute one and the same instrument.
This Amendment shall become effective upon the execution and delivery of an
executed counterpart hereof by each of the parties hereto.



[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------



     Please acknowledge your agreement to be bound by the foregoing by signing
this Amendment and delivering it to Collateral Agent.

CAPITALSOURCE FINANCE LLC, as
Collateral Agent and as Lender

By: /s/                                                           
Name:                                                           
Title:                                                              

Wells Fargo Foothill, Inc.,
as Lender


By: /s/                                                            
Name:                                                            
Title:                                                               

 

4

--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO
this 6th day of May, 2004 on
behalf of all Borrowers

SUN HEALTHCARE GROUP, INC.,

a Delaware corporation



By: /s/ Kevin W. Pendergest                  
Name: Kevin W. Pendergest
Title: Executive Vice President and
CFO                                                  



Advantage Health Services, Inc.

Americare Health Services Corp.

Atlantic Medical Supply Company, Inc.

Beckley Health Care Corp.

Bergen Eldercare, Inc.

BioPath Clinical Laboratories, Inc.

Braswell Enterprises, Inc.

Brent-Lox Hall Nursing Home, Inc.

Brittany Rehabilitation Center, Inc.

Care Enterprises West

Care Enterprises, Inc.

Care Home Health Services

CareerStaff Management, Inc.

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Carmichael Rehabilitation Center

Charlton Healthcare, Inc.

Circleville Health Care Corp.

Clipper Home of North Conway, Inc.

Clipper Home of Portsmouth, Inc.

Clipper Home of Rochester, Inc.

Clipper Home of Wolfeboro, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Dunbar Health Care Corp.

Duval Healthcare Center, Inc.

Fairfield Rehabilitation Center

First Class Pharmacy, Inc.


By: /s/ Mike Berg_______________
Name: Mike Berg
Title: Secretary
 

5

--------------------------------------------------------------------------------

 

Fullerton Rehabilitation Center

Gardendale Health Care Center, Inc.

Glenville Health Care, Inc.

Goodwin Nursing Home, Inc.

Grand Terrace Rehabilitation Center

Hallmark Health Services, Inc.

Harbor View Rehabilitation Center

Heritage Rehabilitation Center

HoMed Convalescent Equipment, Inc.

HTA of New York, Inc.

Huntington Beach Convalescent Hospital

Jeff Davis Healthcare, Inc.

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Maplewood Health Care Center of Jackson, Tennessee, Inc.

Marion Health Care Corp.

Masthead Corporation

Meadowbrook Rehabilitation Center

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

Mediplex of Kentucky, Inc.

Mediplex of Maryland, Inc.

Mediplex of Massachusetts, Inc.

Mediplex of New Jersey, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

Mountain Care Management, Inc.

New Bedford Nursing Center, Inc.

Newport Beach Rehabilitation Center

Nursing Home, Inc.

Orange Rehabilitation Hospital, Inc.

P.M.N.F. Management, Inc.

Pacific Health Care, Inc.

Paradise Rehabilitation Center, Inc.

PRI, Inc.

Putnam Health Care Corp.

Quality Care Holding Corporation

Quality Nursing Care of Massachusetts, Inc.

Regency Health Services, Inc.

Regency High School, Inc.

Regency Rehab Hospitals, Inc.

Regency-North Carolina, Inc.


By: /s/ Mike Berg_____________
Name: Mike Berg
Title: Secretary

6

--------------------------------------------------------------------------------

 

Regency-Tennessee, Inc.

Retirement Care Associates, Inc.

Rose Rehabilitation Center

Salem Health Care Corp.

San Bernardino Rehabilitation Hospital, Inc.

San Joaquin G. P. Corporation

Shandin Hills Rehabilitation Center

SHG Services, Inc.

SRT, Inc.

Statesboro Health Care Center, Inc.

Stockton Rehabilitation Center, Inc.

Summers Landing, Inc.

Sun Healthcare Group, Inc.

Sun Lane Purchase Corporation

SunAlliance Healthcare Services, Inc.

SunBridge G. P. Corporation

SunBridge, Inc.

SunBridge Healthcare Corporation

SunBridge Rehab of Colorado, Inc.

SunCare Respiratory Services, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark Nevada, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

Vista Knoll Rehabilitation Center, Inc.

West Tennessee, Inc.

Worcester Nursing Center, Inc.


By: /s/ Mike Berg_____________
Name: Mike Berg
Title: Secretary



7

--------------------------------------------------------------------------------

 





Therapists Unlimited - Chicago II, L.P.

Therapists Unlimited - Detroit II, L.P.

Therapists Unlimited - Fresno, L.P.

Therapists Unlimited - Indianapolis, L.P.

Therapists Unlimited - Seattle, L.P.

HSR Partners, L.P.

By: /s/ Mike Berg____________
 Name: Mike Berg
Title: Secretary of CareerStaff Management, Inc., as general partner of the
above named partnerships

SunDance Rehabilitation Texas, Limited Partnership

By: /s/ Mike Berg______________
Name: Mike Berg
Title: Secretary of SunDance Rehabilitation Corporation, as general partner of
the above named partnership

West Jersey/Mediplex Rehabilitation, Limited Partnership


By: /s/ Mike Berg______________
Name: Mike Berg
Title: Secretary of Mediplex of New Jersey, Inc., as general partner of the
above named partnership





 

8

--------------------------------------------------------------------------------